Citation Nr: 0530554	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
tuberculosis, far advanced, inactive, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from October 1950 until 
October 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2001 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.

The issue of entitlement to TDIU was previously before the 
Board in March 200.  At that time, a remand was ordered to 
accomplish additional development.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate active 
pulmonary tuberculosis within the last 6 years.

2.  The veteran is service-connected for a single disability, 
rated at 30 percent disabling from August 1996.  

3.  The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for  pulmonary tuberculosis, far advanced, 
inactive, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6721 (2004).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.97, Diagnostic Code 6721 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of February 2004 and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the February 2004 
supplemental statement of the case and the June 2005 
statement of the case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, at 
least as to the TDIU claim, the unfavorable AOJ decision that 
is the basis of this appeal was decided prior to the issuance 
of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, the veteran indicated 
that he was receiving Social Security benefits in his 
application for TDIU.  It does not appear that VA has 
attempted to obtain such records.  However, the Board finds 
that the evidence of record is sufficient to decide the 
claim.  Indeed, the May 2004 VA examination report addresses 
the question of whether the veteran's service-connected 
tuberculosis has precluded him from engaging in substantially 
gainful employment.  Moreover, the conclusion rendered was 
based in large part on the veteran's employment history.  As 
such, any outstanding medical records associated with a 
disability finding of the Social Security Administration 
would not alter the basis for the May 2004 opinion.  Thus, 
the absence of such records does not prejudice the veteran 
here.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria and analysis

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

TDIU

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

I.  Increased rating- pulmonary tuberculosis

The veteran is currently assigned a 30 percent rating, 
effective March 19, 1962, for pulmonary tuberculosis pursuant 
to Diagnostic Code 6721.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2004).  Thus, the old law continues to operate in 
the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721. (2004).  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.    

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701- 
6724. 38 C.F.R. Part 4, Code 6701-6724 (2004).

Therefore, in order to achieve the next-higher 50 percent 
rating under Diagnostic Code 6721, the evidence must show 
that active tuberculosis has been inactive for no more than 
six years.  

In the present case, there is no demonstration of active 
pulmonary tuberculosis within the last 6 years.  Indeed, 
treatment records dated in 1997 from Centinela Hospital 
failed to reveal any diagnoses of active pulmonary 
tuberculosis.  At that time, the diagnosis was chronic 
obstructive pulmonary disease (COPD) with severe status 
asthmaticus.  The other impression was "history of 
tuberculosis, treated in the past."  

VA outpatient treat reports dated in 2000 and 2001 similarly 
fail to establish active tuberculosis.  Such records did 
reveal respiratory treatment, but such was alternatively 
attributed to upper respiratory infections, sinusitis, COPD 
and bronchitis.  A chest x-ray taken in July 2000 showed old 
scarring in the left upper lobe but no acute infiltrates.  

The veteran was examined by VA in May 2001.  A chest x-ray 
again showed no evidence of infiltrate.  While spirometry 
revealed moderate obstruction, improved post-bronchodilator, 
such impairment was attributed to chronic bronchitis.  There 
was no finding of active tuberculosis, as indicated by the 
impression "status post tuberculosis."  Additionally, upon 
subsequent VA examination in December 2003, the VA examiner 
noted that the veteran had no symptoms consistent with active 
tuberculosis.  His weight was stable and there was no 
hemotysis, fever, chills, or sweats.  His shortness of breath 
was found to be very likely related to chronic tobacco use.  

A February 2004 addendum to the December 2003 VA examination 
noted that the veteran's past pulmonary tuberculosis likely 
caused lung scarring, which in turn resulted in mild 
restrictive lung disease that moderately impacted the 
veteran's present daily functioning.  However, it was again 
noted that a chest x-ray was normal and that the pulmonary 
tuberculosis had been inactive since 1955.

Most recently, the veteran was examined by VA in May 2004.  
At that time, his pulmonary tuberculosis was again found to 
be inactive.  Instead, his diagnosis was reversible airways 
obstructive disease (asthma versus chronic asthmatic 
bronchitis.)  In the examiner's opinion, there was 
effectively no likelihood that the veteran's treated and 
healed pulmonary tuberculosis has caused any recent increase 
in his level of exercise tolerance.  In support of that 
conclusion, the VA examiner observed that, following his 
treatment for tuberculosis, the veteran was able to work for 
20 years.  Moreover, there was no evidence of recent 
exacerbation, nor was pulmonary fibrosis shown by 
examination, radiography or lung function tests.  Moreover, 
the VA examiner provided an alternate explanation for the 
veteran's exercise limitation.  Specifically, he believed 
such limitation was caused by cigarette-induced lung disease 
and asthma.  He commented that in pulmonary function testing, 
the veteran had a very significant response to inhalation of 
a bronchodilator aerosol, which was entirely consistent with 
the diagnosis of asthma or other partly reversible disorder 
of obstruction such as chronic bronchitis.

Thus, the opinions offered during the December 2003 and May 
2004 VA examinations found that the veteran does not have 
active tuberculosis.  As such opinions were offered following 
a physical examination, they are highly probative.  Moreover, 
the May 2004 opinion was rendered following a thorough review 
of the claims file, further adding to its probative value.  
In both cases, the opinions were accompanied by a clear 
rationale explaining why the disease was thought to remain 
inactive.  Finally, it is noted that no other competent 
evidence of record refutes the findings arrived at in 
December 2003 and May 2004.  Indeed, there is no competent 
finding of active tuberculosis within the past 6 years.  

Based on the foregoing, then, the criteria for the next-
higher 50 percent rating pursuant to Diagnostic Code 6721 
(entitled on August 19, 1968) have not been satisfied.  

The Board has considered whether any alternate Diagnostic 
Code sections under 38 C.F.R. § 4.97 could allow for an 
increased rating for the veteran's inactive pulmonary 
tuberculosis.  In this vein, it is noted that February 2004 
VA examination addendum found that the veteran's contemporary 
respiratory symptoms were likely residuals of the service-
connected tuberculosis.  While the May 2004 VA examiner 
reaches the opposite conclusion, the evidence is at least in 
equipoise as to this point, triggering the benefit of the 
doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the veteran's 
contemporary residuals, diagnosed as COPD, bronchitis, upper 
respiratory infections, sinusitis and asthma, will be 
evaluated as alternate means of achieving an increased rating 
here.

Diagnostic Codes 6510-6514 concerns the evaluation of 
sinusitis.  The General Rating Formula for that disease 
provides that a 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and prurulent discharge or crusting after 
repeated surgeries.  

The evidence does not establish that the veteran has 
undergone any surgeries for sinusitis.  In fact, the record 
reveals only very occasional diagnoses, thus the condition is 
not "near-constant."  For these reasons, a higher rating is 
not possible under the General Rating Formula for sinusitis.

Next considering bronchitis, the rating code is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV- 1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent; FEV-1 of 56 to 70 
percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30 percent; FEV- I of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent predicted; 10 
percent; Where the requirements for a 10 percent rating are 
not met: noncompensable.  38 C.F.R. Part 4, including 4.31 
and Code 6600 (2004). 

Pulmonary function testing of record does not reveal findings 
consistent with the next-higher 60 percent evaluation under 
Diagnostic code 6600.  For example, pulmonary function test 
results as reported in the May 2001 VA examination report 
showed an FEV-1 reading of 66 percent predicted.  The May 
2004 VA examination report showed an FEV-1 reading of 62 
percent predicted.  FEV-1/FVC was 68 percent.  There was no 
showing of DLCO (SB) within 40 to 55-percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

The Board acknowledges a February 2004 pulmonary function 
test showing an FEV-1 reading of 52 percent predicted.  
However, the overwhelming majority of the findings are 
consistent with the currently assigned 30 percent evaluation 
and thus a higher rating is not for application.  

The Board will now consider whether a higher rating is 
warranted under Diagnostic Code 6604, for COPD.  As the 
criteria are the same as that outlined above for chronic 
bronchitis, they will not again be set forth here.  

The pulmonary function studies again do not fall within the 
prescribed ranges for the next-higher 60 percent evaluation 
under Diagnostic Code 6604.  As previously discussed, the May 
2004 VA examination report indicated an FEV-1 reading of 62 
percent predicted.  FEV-1/FVC was 68 percent.  There was no 
showing of DLCO (SB) within 40 to 55-percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Moreover, while a February 2004 
pulmonary function test showing an FEV-1 reading of 52 
percent predicted, the overwhelming majority of the findings 
are consistent with the currently assigned 30 percent 
evaluation and thus a higher rating is not for application.  

Finally, the Board will consider whether a higher evaluation 
is warranted pursuant to Diagnostic Code 6602, for bronchial 
asthma.  That Code section follows the same FEV-1 and FEV-
1/FVC standards as set forth above.  Consequently, the 
pulmonary function results of record do not enable an 
increased rating, for the reasons already discussed.  
However, under Diagnostic Code 6602, the next-higher 60 
percent rating is also for application where the evidence 
shows at least monthly visits to a physician for care of 
exacerbations or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  

While the evidence of record does reflect frequent VA 
treatment for respiratory complaints in 2000 and 2001, with 
continued complaints upon VA examination in May 2001, 
December 2003 and May 2004, his symptomatology has only 
occasionally been attributed to asthma.  Moreover, although 
the veteran regularly makes use of an albuterol inhaler, as 
set forth in the May 2004 VA examination report, there is no 
indication that he is on intermittent courses of systemic 
corticosteroids.  As such, Diagnostic Code 6604 does not 
serve as a basis for a higher rating here.

In conclusion, the evidence of record does not warrant a 
rating in excess of the 30 percent presently assigned for 
pulmonary tuberculosis, advanced, inactive.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, and as will be discussed in more detail in 
conjunction with the veteran's TDIU claim, the evidence does 
not reflect that the veteran's inactive pulmonary 
tuberculosis has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted. 

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940 received by the RO in August 2000, he indicated that 
he had last worked full time as a truck driver.  He engaged 
in that occupation from 1971 until 1990.  The veteran could 
not remember the exact date that he stopped working, but 
indicated that he was receiving Social Security benefits 
since 1997.  He reported that he had completed three years of 
high school and had received no additional education or 
training.  

In the present case, service connection is currently 
established for pulmonary tuberculosis, far advanced, 
inactive, rated at 30 percent disabling.  The veteran has no 
other service-connected disability.  Therefore, his combined 
disability evaluation is 30 percent.  

Based on the above, the veteran has one service-connected 
disability rated as less than 60 percent disabling.  As such, 
he fails to meet the thresholds for an award of TDIU as set 
forth under 38 C.F.R. § 4.16(a).  Moreover, the competent 
evidence does not otherwise demonstrate that the veteran is 
unable to secure or follow a substantially gainful 
occupation.  Indeed, the VA examiner's opinion in May 2004 
does not support a finding that the veteran's pulmonary 
tuberculosis prevents him from engaging in substantially 
gainful employment.  The VA examiner noted that the veteran 
had worked for over 20 years following the completion of his 
treatment for pulmonary tuberculosis.  Moreover, the VA 
examiner added that physical examination, x-rays and 
spirometry studies all failed to indicate any recent 
exacerbation of pulmonary tuberculosis.  He instead believed 
that the veteran's current symptomatology was attributable to 
cigarette-induced lung disease and asthma.  

As the May 2004 VA opinion was rendered following a thorough 
physical examination of the veteran, and after a review of 
the claims file, it is found to be highly probative.  
Moreover, no other competent evidence of record refutes that 
opinion.  

In conclusion, the evidence of record does not establish that 
the veteran is precluded from obtaining or maintaining 
substantially gainful employment as a result of his service-
connected pulmonary tuberculosis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A disability rating in excess of 30 percent for pulmonary 
tuberculosis, far advanced, inactive, is denied.

Entitlement to TDIU is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


